                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee for GMAC-RFC
Master Servicing

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-72-FtM-38NPM

RONALD P. GILLIS,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Ronald P. Gillis’s Notice of Removal to Federal Court

under Diversity (Doc. 1). Gillis previously removed the underlying state foreclosure action

in September 2019 based on federal question jurisdiction. United States District Judge

Tom Barber remanded the case because the state court had already entered a final

judgment, so there was no case to remove. Deutsche Bank Trust Co. Ams. v. Ronald

Gillis, Case No. 2:19-CV-642-TPB-MRM (M.D. Fla. Nov. 22, 2019). Removal of this case

remains untimely, despite Gillis’s reliance on diversity jurisdiction instead of federal

question jurisdiction. In fact, even a timely removal based on diversity would have been

improper. 28 U.S.C. § 1441(b) prohibits removal based on diversity if any defendant is a

citizen of the forum state. According to his Notice of Removal, Gillis is a citizen of Florida.

        Accordingly, it is now




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      ORDERED:

      (1) This case is REMANDED to the Circuit Court of the Twentieth Judicial Circuit

          in and for Charlotte County, Florida.

      (2) The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

          of the Circuit Court of the Twentieth Judicial Circuit in and for Charlotte County,

          Florida.

      (3) The Clerk is DIRECTED to terminate any pending motions and deadlines and

          close the case.

      DONE and ORDERED in Fort Myers, Florida this 26th day of February, 2020.




Copies: All Parties of Record




                                             2
